 
CERTIFICATE OF DESIGNATIONS, PREFERENCES
AND RIGHTS OF SERIES C PREFERRED STOCK
OF
AMPLIFICATION TECHNOLOGIES, INC.


Amplification Technologies, Inc., a corporation organized and existing under the
General Corporation Law of the State of Delaware (the “Company”), DOES HEREBY
CERTIFY THAT:


A. Pursuant to authority conferred upon the Board of Directors of the Company
(the “Board”) by Article FOURTH of the Certificate of Incorporation of the
Company (the “Certificate of Incorporation”) and pursuant to the provisions of
§151 of the General Company Law of the State of Delaware, the Board adopted and
approved the following resolution providing for the designations, preferences
and relative, participating, optional and other rights, and the qualifications,
limitations and restrictions of the Series C Preferred Stock;


B. The Certificate of Incorporation provides for two classes of common stock,
$0.01 par value per share (the “Common Stock”), one class of which is
non-voting, and preferred stock, $0.01 par value per share (the “Preferred
Stock”).


C. The Board is authorized by the Certificate of Incorporation to provide for
the issuance of the shares of Preferred Stock in series and, by filing a
certificate pursuant to the applicable law of the State of Delaware, to
establish from time to time the number of shares to be included in such series
and to fix the designations, preferences and rights of the shares of each such
series and the qualifications, limitations and restrictions thereof.


NOW, THEREFORE, BE IT RESOLVED, that the Board deems it advisable to, and hereby
does, designate a Series C Preferred Stock and fixes and determines the rights,
preferences, qualifications, limitations and restrictions relating to such
Preferred Stock as follows:


1. Designation and Amount. The shares of such series of Preferred Stock shall be
designated Series C Preferred Stock (the “Series C Preferred Stock”). The number
of shares constituting Series C Preferred Stock shall be fifteen thousand
(15,000). No other shares of preferred stock shall be designated as Series C
Preferred Stock.


2. Ranking. The Series C Preferred Stock shall rank, as to dividends and upon a
liquidation, dissolution or winding up of the Company (as set for in Section 6
hereof), senior and prior to the Company’s Series A Convertible Preferred Stock
(the “Series A Preferred Stock”), the Company’s Series B Convertible Preferred
Stock (the “Series B Preferred Stock”) and the Common Stock of the Company
outstanding. All equity securities of the Company to which the Series C
Preferred Stock ranks prior, with respect to dividends and upon liquidation,
dissolution or winding up, including, without limitation, the Series A Preferred
Stock, the Series B Preferred Stock and the Common Stock, are collectively
referred to herein as “Junior Securities”.


--------------------------------------------------------------------------------




3. Dividends. The holders of Series C Preferred Stock shall be entitled to
receive cumulative dividends on each outstanding share of Series C Preferred
Stock, which shall accrue on a daily basis at an annual rate equal to two
percent (2%) multiplied by the Preference Amount (as defined in Section 6 below)
(subject to appropriate adjustment in the event of any stock dividend, stock
split, combination or other similar recapitalization affecting the shares of
Series C Preferred Stock), and which shall be payable in arrears on the first
business day of each month commencing with the first day of the month
immediately following the issuance of the Series C Preferred Stock (each such
date, a “Dividend Payment Date”). Any calculation of the amount of such
dividends accrued pursuant to the provisions of this Section 3 shall be made
based on a 360-day year comprised of twelve 30-day months. All dividends shall
be payable in shares of Series C Preferred Stock (a “PIK Dividend”). If
necessary, fractional shares of Series C Preferred Stock may be issued in
connection with any PIK Dividend so that exact payment can be made to each
holder of Series C Preferred Stock of all accrued and unpaid dividends that are
payable on any Dividend Payment Date in respect of such holder’s shares of
Series C Preferred Stock, provided that any such fractional shares shall be
rounded to the nearest one-hundredth of a share. All shares (including any
fractional shares) of Series C Preferred Stock issued pursuant to a PIK Dividend
will thereupon be duly authorized, validly issued, fully paid and
non-assessable. Dividends with respect to such additional shares of Series C
Preferred Stock issued as a PIK Dividend shall (a) be due and payable on each
Dividend Payment Date following the payment date on which such PIK Dividend was
declared (or accrued, if not declared and paid on a Dividend Payment Date) and
(b) accrue at the rate set forth in this Section 3 commencing on the day
immediately following the Dividend Payment Date on which such PIK Dividends were
due and payable (regardless of whether the PIK Dividend was declared or whether
the shares of Series C Preferred Stock constituting the PIK Dividends were
actually issued).
 
4. Restrictions.  
 
At any time when shares of Series C Preferred Stock are outstanding, except
where the vote or written consent of the holders of a greater number of shares
of the Company is required by law or by the Certificate of Incorporation, and in
addition to any other vote required by law or the Certificate of Incorporation,
without the written consent of the holders of at least seventy-five percent
(75%) of the then outstanding shares of Series C Preferred Stock, given in
writing or by a vote at a meeting, consenting or voting (as the case may be)
separately as one class, the Company will not:
 
(i) amend, alter or repeal any of the terms of the Series C Preferred Stock in a
manner adverse to the Series C Preferred Stock; or
 
(ii) create or incur any funded debt; or


2

--------------------------------------------------------------------------------


 
                (iii) create or authorize the creation of, or issue, any
additional class or series of Preferred Stock, or otherwise create or authorize
the creation of any additional class or series of stock, or any security of the
Company which by its terms is convertible into or exchangeable for any security
of the Company, unless the same ranks junior to the Series C Preferred Stock, as
to dividends and the distribution of assets on a liquidation, dissolution or
winding up of the Company or with respect to the payment of dividends or
redemption rights; or
 
(iv) pay or set apart for payment, any dividend on any Junior Securities or make
any payment on account of, or set apart for payment, money for a sinking or
other similar fund for, the purchase, redemption or other retirement of, any
Junior Securities or any warrants, rights, calls or options exercisable or
exchangeable for or convertible into any Junior Securities, or make any
distribution in respect thereof, either directly or indirectly, and whether in
cash, obligations or shares of the Company or other property (other than
distributions or dividends in Junior Securities to the holders of Junior
Securities), other than with respect to the Company’s current outstanding
contractual obligations pursuant to its registration rights granted to the
holders of its Common Stock; or
 
                (v) (A) merge or consolidate the Company with another entity;
(B) sell all or substantially all of the assets owned directly or indirectly by
the Company; (C) acquire, by merger, issuance of securities of the Company or
otherwise, of the business, stock or assets of another entity; (D) issue
securities of the Company in connection with or for the purpose of effecting or
facilitating any of the foregoing transactions; (E) reclassify or recapitalize
any capital stock of the Company; and/or (F) execute of any agreement in
furtherance of any of the foregoing actions; or


(vi)   effect any dissolution, liquidation, or winding up of the Company or any
agreement to become so obligated; or


(vii) redeem or otherwise purchase of any securities issued by the Company,
other than the Series C Preferred Stock or pursuant to an option plan; or


(viii) liquidate or dissolve the Company, file a voluntary petition of the
Company under Chapter 7 or Chapter 11 of the United States Bankruptcy Code or a
determine not to contest an involuntary petition of bankruptcy or otherwise
institute insolvency proceedings or otherwise seek any relief under laws
relating to the relief from debts or the protection of debtors generally; seek
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator, custodian or any similar official for the Company of all or any
portion of its properties; make any assignment for the benefit of the Company’s
creditors; take any action that would cause the Company to become insolvent (as
defined in the Bankruptcy Code); or take any action which consents to a case in
bankruptcy or other insolvency proceedings against the Company or waives or
releases any right or claims of the Company in any such case or proceeding.


5. Voting Rights.  Each holder of shares of Series C Preferred Stock shall be
entitled to vote such shares as provided by law and shall be entitled to notice
of any stockholders’ meeting in accordance with the Bylaws of the Company.

3

--------------------------------------------------------------------------------




6. Preference and Participation Upon Liquidation, Dissolution or Winding Up.
Upon any voluntary or involuntary liquidation, dissolution or winding up of the
Company, each holder of Series C Preferred Stock shall be entitled to receive,
out of the assets of the Company available for distribution, $100 per share of
Series C Preferred Stock held by such holder in preference to any distribution
to the holders of Junior Securities (the “Preference Amount”). After the payment
of the Preference Amount to the holders of shares of Series C Preferred Stock,
the remaining assets will be distributed among and paid to the holders of the
Junior Securities in accordance with their respective contractual rights. For
purposes of this Section 6, a liquidation, dissolution or winding up of the
Company shall be deemed to be occasioned by, or to include the sale, conveyance,
exchange or transfer of all or substantially all of the property or assets of
the Company.


7. Redemption. At any time upon five (5) business days prior notice to a holder
of Series C Preferred Stock, the Company shall have the right to call or redeem
all or any shares of Series C Preferred Stock at the Preference Amount per
share. On February 14, 2009, the Company shall redeem all outstanding Series C
Preferred Stock at the Preference Amount per share. In the event that any Series
C Preferred Stock remains outstanding after February 14, 2009, fifty percent
(50%) of the net proceeds actually received by the Company from the sale of its
securities on or after February 14, 2009 shall be used for the redemption of
such outstanding Series C Preferred Stock promptly following receipt by the
Company of such net proceeds. In the event that there is more than one holder of
outstanding Series C Preferred Stock after February 14, 2009, the redemption
required pursuant to this Section 7 shall be made from each such holder on a pro
rata basis, in the same proportion that such holders Series C Preferred Stock
bears to the aggregate number of outstanding Series C Preferred Stock.


8. Other Preferences. The shares of the Series C Preferred Stock shall have no
other preferences, rights, restrictions, or qualifications, except as otherwise
provided by law or the Certificate of Incorporation of the Company.
 
9. Headings of Subdivisions. The headings of the various subdivisions hereof are
for convenience of reference only and shall not affect the interpretation of any
of the provisions hereof.


IN WITNESS WHEREOF, the undersigned has executed this Certificate this 31th day
of March, 2008.


AMPLIFICATION TECHNOLOGIES, INC.
   
By:
/s/ Jack Mayer
Name: 
Jack Mayer
Title:
Executive Chairman


4

--------------------------------------------------------------------------------

